Citation Nr: 1455134	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  06-39 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent an anxiety disorder for the period from March 31, 2007 to January 21, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel





INTRODUCTION

The Veteran had active service from May 1998 to September 2005.  He had three months of additional prior service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that granted service connection for an anxiety disorder, effective September 19, 2005, and evaluated it at 10 percent disabling.  The Veteran appealed that rating.  By an August 2011 rating decision, the RO increased the rating for the anxiety disorder to 30 percent, effective January 22, 2010.  

In an April 2014 decision, the Board, in pertinent part, determined that rating greater than 50 percent was not warranted from March 31, 2007 to January 21, 2010.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), asking the Court to vacate and remand for adjudication that portion of the April 2014 Board decision that denied a rating in excess of 50 percent for an anxiety disorder for the period from March 2007 to January 2010.  (The Board also decided on several other issues in April 2014, but the Veteran has not voiced disagreement with those portions of the decision, did not appeal them to the Court, and they are not before the Board now.)      

Finally, in an August 2014 claim, the Veteran applied for total disability rating based on individual unemployability (TDIU).  TDIU was granted in a November 2014 decision.      




	(CONTINUED ON NEXT PAGE)



FINDING OF FACT

From March 31, 2007 to January 21, 2010, the Veteran's anxiety disorder was manifested by symptoms producing no more than occupational and social impairment with reduced reliability and productivity due to impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for an anxiety disorder have not been met for the period from March 31, 2007 to January 21, 2010.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  The appeal for an increased rating for an anxiety disorder arises from disagreement with the initial evaluation following the grants of service connection for an anxiety disorder in January 2006.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  The Veteran's VA medical and examination records and Social Security Administration (SSA) records pertinent to the treatment of anxiety have been obtained and associated with his claims file.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran was also afforded a VA examination in October 2007.  The Board finds the examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  The examination included a review of the claims file.  Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issue on appeal, has been met.  38 C.F.R. § 3.159(c)(4) (2014). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, a time period from a staged rating is on appeal, as the Veteran wishes to receive a disability rating in excess of 50 percent for the period from March 31, 2007 to January 21, 2010.  

Under the general rating formula used to rate psychiatric disabilities other than eating disorders, the relevant criteria are as follows.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2014).
  
A 50 percent rating is appropriate for: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing effective work and social relationships.

A 70 percent rating is appropriate for: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is appropriate for: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but it cannot assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014). 

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
"§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) assigned to the Veteran, which is a scale that reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  While the Veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when evaluating the appropriate disability rating for the Veteran.  See VAOPGCPREC 10-95.   

GAF scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Board notes that the newer DSM-V has now been officially released.    An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board in May 2007.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).



Analysis


In a March 31, 2007, mental health note, the VA provider stated that the Veteran reported sleep disturbance and irritability, and denied suicidal or homicidal ideas.  The Veteran was noted to be oriented, his thought content was normal; his thought process coherent and relevant; his memory intact; his judgment good; his insight fair; and his behavior exhibited no deviations.  He saw a psychologist on the same day, who noted that the Veteran was a full-time student of aviation management.  He reported that he has not been the same since returning home from Iraq, but has seen a psychologist and worked our many issues.  He related that he felt more irritable in the past two weeks, engaging in an argument with another driver.  His wife reported that he experienced financial stressors in the past few days. 

When interviewed, the Veteran reported feeling depressed, irritable, with loss of interest and/or enjoyment in activities, trouble sleeping at night, loss of energy, poor concentration, feelings of worthlessness, lack of motivation, excessive anxiety and worry, restlessness, and fatigue.  He denied panic attacks, fear of specific situations or objects, experiencing recurrent and persistent thoughts, impulses or images or repetitive behavior aimed at preventing or reducing distress. He reported daily use of alcohol (3-10 beers) during the past week, while before drinking beer only on the weekend.  He denied legal problems related to his aggressive behavior or any symptoms of mania.     

The provider noted that the Veteran was shaven, appeared his stated age, exhibited good grooming and hygiene, dressed appropriately, had poor eye contact, and was cooperative.  The Veteran exhibited no psychomotor retardation or agitation; was calm; had no tics or involuntary movements; seemed mentally alert; was oriented; his speech was spontaneous with adequate volume and production, coherent, and fluent; his mood was irritable; his affect irritable, appropriate, and congruent; his thought process coherent, goal-directed, relevant, perseverant, with no racing thoughts; had no suicidal or homicidal thoughts or ideas; had no obsessions, compulsions, phobias, or delusions; had no auditory or visual hallucinations, or illusions; was oriented and alert; his memory was intact (recent and remote); had good concentration and attention; and had good insight and fair judgment.  

The provider noted that this was the Veteran's first visit to his primary care provider to report depressive and anxiety symptoms, and that the Veteran did not take any psychiatric medications.  The physician prescribed the Veteran two medications - Citalopram 10MG and Clonazepam 0.5MG.  The physician diagnosed the Veteran with an anxiety disorder NOS and a depressive disorder NOS, assigning the Veteran a GAF of 60. 

On April 30, 2007, the Veteran saw a psychologist for readjustment counseling (his fifth appointment, first since May 2006).  He reported that the medications he was prescribed in March worked well, and he stopped taking them after a few days.  He related that he slept well, felt relaxed, drove normally, did not feel like he was losing control, was feeling well, and was able to fix his recent financial problems.  The Veteran stated that he had problems with retention in his college courses.  The provider stated that the Veteran came early for the appointment, was well-groomed, was calm and in a good mood.  The Veteran mentioned that he was doing well in school, receiving Bs, and taking a full course load.    

The psychologist noted that the Veteran was "very intelligent," that he overcame the symptoms triggered by his recent financial problems, and that he was having concentration and memory problems.  The provider related that the Veteran had an open appointment, but was not in need of readjustment counseling and transition psychotherapy.  The Veteran was referred for psychiatric treatment for anxiety.

On October 2007, the Veteran was afforded a VA examination.  Reference was made to his attending outpatient treatment five times in 2006 and once in 2007, and that he had had a psychiatric evaluation in March 2007.  The Veteran reported that he took a low dose of Citalopram once a day, per his doctor's October 2007 orders (he took low doses of both Citalopram and Clonazepam from March 2007 to October 2007) and that the medication helped him "a little."  The Veteran told the examiner that he felt very anxious, depressed, and irritable most days; and that his musculoskeletal conditions caused him moderate to severe difficulties with daily activities.  

Upon examination, the examiner reported that the Veteran was casually dressed; was restless and tense; engaged in hand wringing; had loud, pressured, and incoherent speech; had a hostile, suspicious, irritable, and guarded attitude; had inappropriate, constricted affect; was anxious, hopeless, agitated, expansive, and labile; and was easily distracted and had a short attention span.  The Veteran was unable to do serial 7s, was able to spell a word forward and backward, and was able to subtract 100 minus 7 only up to 93, asking for a calculator to continue the task.  The Veteran was oriented to his person, time, and place.   His thoughts were racing and evasive.  His thought content displayed obsessions, ruminations, depersonalization, and paranoid ideation.  The examiner noted that paranoid delusions were present.  The examiner stated that the Veteran did not understand the outcome of his behavior, his intelligence was average, and he did not understand that he had a problem.  The Veteran reported that he had sleep impairment, having difficulties both initiating sleep and early morning awakening.  The examiner related that the Veteran did not have hallucinations, and that he did have inappropriate behavior, turning verbally aggressive once during the interview while describing a recent episode of verbal and physical assaultiveness at a department store (the Veteran lost a dollar in a vending machine and, when requested to call the vendor, turned violent toward the department store employees).   

The examiner noted that the Veteran did not have obsessive or ritualistic behavior, did not have panic attacks, did not have suicidal or homicidal thoughts, had poor impulse control, had episodes of violence, lacked motivation for pleasurable activities, and has been depressed since returning home from Iraq in September 2005.  The examiner related that the Veteran was able to maintain minimum personal hygiene, and he did have problems with activities of daily living (such as household chores), but those problems were related to musculoskeletal conditions.  The Veteran's memory was normal (remote, recent, and immediate).

The examiner noted that the Veteran did not work.  The Board notes that the examiner related that the Veteran used to be a bus driver prior to his deployment to World War II and retired in 1969 due to psychiatric problems, but that appears to have been a mistake on the examiner's part.  

The examiner diagnosed the Veteran with anxiety disorder induced by musculoskeletal conditions, chronic pain syndrome, and alcohol dependence, and chronic alcoholism, assigning him a GAF score of 50.  The Veteran related to the examiner that he lacked motivation and had frequent episodes of verbal aggressiveness, irritability, and absenteeism from work; that he quit his job as a truck driver after two months of working; and that he could not tolerate being supervised, which turned him aggressive. 

The next VA mental health note is from March 2008, when it was noted that the Veteran had a history of anxiety disorder and depression and poor compliance with treatment.  The Veteran reported feeling very anxious, having sleep disturbances, irritability, and appetite changes.  The Veteran was noted to be oriented, his thought content was normal, his thought process coherent, relevant, and logical, his memory intact, his judgment good, and his insight poor.  His behavior presented no deviations, he was not aggressive, he has no hallucinations, and no suicidal or homicidal ideation.  

In a March 2009 preventative medicine screening, the Veteran stated that he did not feel at all depressed, down or hopeless, and that he has not lost interest or pleasure in doing things.  His depression screen was negative.  No other VA mental health records exist between the period of March 2007 and January 2010.

The Veteran's SSA records contain a May 2008 psychiatric evaluation.  The psychiatrist noted that the Veteran and his wife reported that the Veteran could not work due to his aggressive behavior; has been withdrawn and distant from his family; that his psychiatric problems began many years ago; that he avoided interpersonal relations; had low appetite, poor sleep, and low libido; that he took Citalopram, with marginal response; that he was depressed; that he did no chores or work around the house; did not visit family or friends regularly; watched TV for leisure occasionally; and took care of his own needs, not needing any help.  

The SSA examiner noted that the Veteran was casually dressed and well-groomed; had poor eye contact; his facial expressions revealed apathy and hostility; was alert but "low cooperative," responded to questions spontaneously; had low level of activity, and was difficult to establish rapport with.  The Veteran's speech was scanty; his thought process was logical, relevant, coherent, and goal-oriented, with no evidence of looseness of associations, blocking tangentiality, or circumstantiality; his thought content normal, with no evidence of delusions or hallucinations; his mood was severely depressed and his affect labile.  The Veteran was oriented, his memory was normal (short-term memory seemed affected); his concentration was poor, his judgment was poor, and his insight was "nil" (could not state any causes of his emotional state).  The examiner diagnosed the Veteran with a mood disorder due to physical conditions and assigned him a GAF of 55.         

The Board notes that the Veteran received SSA disability benefits first in September 2006 for "osteoarthritis and allied disorders" and "asthma," and then in August 2007 for "disorders of the back" and "affective disorders." 

After a thorough review of the evidence, the Board finds that the totality of the evidence indicates that the impact of the Veteran's anxiety disorder on his social and industrial functioning is most congruent with the currently-assigned 50 percent evaluation.  The Board acknowledges that the record contains evidence of certain elements of a 70 percent rating, such as impaired impulse control and difficulty in adapting to stressful circumstances, but concludes that the Veteran's overall disability picture is not most congruent with a 70 percent rating. As noted above, a 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  With regard to occupational impairment, notwithstanding the occasional impact of his anxiety on his ability to work, the Veteran apparently maintained a full college course load throughout the period on appeal, completing a bachelor's degree in aviation science management between 2007 and 2010 (see the Veteran's August 2014 TDIU application).  The Veteran self-reported that his long-term relationship with his spouse was fairly good, and he reported that he worked part time as an iron welder in 2007-2010; full-time as a furniture store worker in 2007; and full-time as a driver for a construction company in 2006-2007 (again, see the Veteran's August 2014 TDIU application). 

While mindful of the guidance from Mauerhan that the symptoms listed in the General Rating Formula for Mental Disorders are not meant to be used as an exhaustive list, the Board observes that the Veteran has met or approximated only two of these listed symptoms: the Veteran's anxiety arguably causes him to reacts aggressively towards other and to experience difficulty adapting to a work-like setting.  The presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  The treatment records and examination reports were not indicative of occupational and social impairment that approximate the criteria for a 70 percent or higher rating.  Rather, the findings of the VA examiners and treatment records demonstrated that the Veteran had occupational and social impairment with reduced reliability and productivity.

However, as discussed, the Veteran has maintained some employment throughout the period on appeal, and has finished a bachelor's degree during that time.  The Veteran has not demonstrated suicidal ideation, obsessional rituals, illogical, obscure, or irrelevant speech, near-continuous panic or depression, spatial disorientation, neglect of personal appearance and hygiene, and an inability to establish and maintain effective relationships.  For these reasons, the Board finds that while the record contains a few symptoms associated with a 70 percent rating, a 70 percent rating of the Veteran's anxiety disorder is not appropriate in the instant case.

Similarly, for the reasons stated above, the Board concludes that the Veteran's overall disability picture is not most congruent with a 100 percent rating during this time.  A 100 percent disability rating contemplates "total occupational and social impairment."  The Veteran maintained some type of employment throughout the period on appeal, and attended college, earning a bachelor's degree in three years.  He also enjoyed a supportive relationship with his long-term spouse.  The Veteran did not present a persistent danger of hurting himself or others, as he has persistently denied suicidal or homicidal thoughts or ideation.  The record shows no evidence of gross impairment in thought processes or communication; or persistent delusions or hallucinations.  The Veteran was not shown an intermittent inability to perform activities of daily living, disorientation to time and place, or memory loss for the names of close relatives, his own occupation, or his own name. For these reasons, the Board finds that while the record contains a few elements of a 100 percent rating, a 100 percent rating of the Veteran's anxiety disorder is not appropriate in the instant case.

In making this determination, the Veteran's GAF scores of record have been considered.  The Veteran was assigned a GAF score of 60 during the March 2007 mental health evaluation, 50 during his October 2007 VA examination, and 55 during the March 2008 SSA psychiatric assessment.  This puts the Veteran's symptoms in the borderline-severe to moderate categories.  However, the Board notes once again that the overall picture of the Veteran's disability reflected moderate impairment with moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers), and not serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning. 

As stated in the Joint Motion for Remand (JMR), the Board, in its April 2014 decision, failed to provide adequate reasons or bases by not addressing the October 2007 VA examiner's notation that the Veteran had "obsessions and paranoid ideation" and delusions, symptoms which correspond to ratings higher than 50 percent, and that the Veteran's GAF of 50 reflected "serious symptoms."  The Board notes that it is actually "obsessional rituals that interfere with routine activities," not "obsessions and paranoid thinking," that is enumerated in the 70 percent rating category.  At no point during the period on appeal was the Veteran noted to experience "obsessional rituals that interfere with routine activities."  During the March 2007 psychiatric evaluation, the Veteran specifically denied panic attacks, fear of specific situations or objects, experiencing recurrent and persistent thoughts, impulses or images or repetitive behavior aimed at preventing or reducing distress.  The October 2007 VA examiner also specifically noted that the Veteran did not have obsessive or ritualistic behavior, and that his daily activities were only limited by his musculoskeletal disabilities.  

As to "delusions," the October 2007 noted that the Veteran did experience paranoid delusions.  However, this was the only evaluation during which "paranoid delusions" as a symptoms appeared.  Records preceding and subsequent to the October 2007 examination all noted that the Veteran denied hallucinations and delusions, and was judged not to have them.  In other words, to the extent that he may have been experiencing delusions at the time of the October 2007 examination, those delusions were not shown to be persistent.         

In light of the foregoing, the Board concludes that while the Veteran demonstrates a few symptoms associated with a higher disability rating, the evidence of record does not show that the overall level of severity more closely approximates the criteria for a 70 or 100 percent disability rating than a 50 percent rating.  See 38 C.F.R. § 4.130 (2014).   While acknowledging that the Veteran was certainly impaired by his anxiety disorder in his social and occupational spheres, the facts nevertheless establish that for the time period at issue, he was demonstrably able to work in some capacity and to attend school full-time job, and, as such, to adapt to the stressful circumstances of being in a college setting and a workplace setting.  He was also not completely isolated and estranged from the community at large during the relevant time period.  There are no other factors that would lead the Board to conclude that a 70 or 100 percent disability rating is warranted.   See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (noting that the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the veteran exhibited the symptoms listed in the rating scheme.)   A review of the medical evidence indicates that the Veteran's psychiatric symptomatology centers on his depression, anxiety, irritability, disturbances of mood and motivation, varying concentration, and difficulty establishing work and social relationships.  These symptoms are most congruent with the assigned 50 percent disability rating.

Consideration has also been given to the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as feelings of stress, anxiety, and depression.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his psychiatric symptoms in terms of the applicable rating criteria.  See King v. Shinseki, 700 F.3d 1339 (2012).  Rather, such an opinion necessarily requires appropriate medical findings, by medical professionals, regarding the extent and nature of his psychiatric disability.  Such competent evidence concerning the nature and extent of the Veteran's service-connected anxiety disorder has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore it is accorded greater weight than the Veteran's subjective complaints of symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.

Consideration has also been given as to whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability and the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon the Veteran's anxiety disorder with associated symptomatology, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1 (2014).  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.


ORDER

Entitlement to an initial rating in excess of 50 percent an anxiety disorder for the period from March 31, 2007 to January 21, 2010, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


